Title: To Thomas Jefferson from James Monroe, 28 May 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Alb: May 28. 1793.

My last informed you that I had just received yours of the fifth, as I returned from a circuit of professional duties. It communicated to you likewise what I had to communicate respecting your own commissions in that line.
The European war becomes daily as it progresses more interesting to us. I was happy to find Mr. Genet whom I passed on the road between Fredbg. and Richmd. had made a most favorable impression on the inhabitants of the latter city. It furnishes a favorable presage of his impression on a more important tho’ if possible not a more prejudic’d theatre.
There can be no doubt that the general sentiment of America is favorable to the French revolution. The minority compared with the strength of those in that interest, if the division could be properly drawn, would in my opinion, be as the aggregate of Richmond and Alexa. to Virginia—but general as this sentiment is I believe it is equally so in favor of our neutrality. And this seems to be dictated by the soundest policy even as it may respect the object in view, the success of the French revolution. For if we were to join France we should from that moment put it out of her power to derive any advantage from these States. We could neither aid her with men nor money. Of the former we have none; and of the latter our weak and improvident war with the Indians, together with the debts we have assumed will completely exhaust us. Our declaration would not be felt on the continent. It would produce no effect on the general combination of European powers—would not retard the movements of Brunswick, or any other invading army. It would in fact be simply a declaration against G. Britain, which would prove beneficial to her, and highly injurious to France, and ourselves. From the view I have of the subject it would relieve her from restraints growing out of the present state of things, which would be both gratifying and advantageous to her. For whilst the rights of neutrality belong to us some respect will be shewn to those rights, nor is it probable that an invasion of them by her will be countenanc’d by her other associates in the war. Under the protection of these rights the ports and the bottoms of America will be free to France; in addition to which every act of gratuity and favor which a generous and grateful people can bestow, without an infringement of them on the other side, will be shewn. France may greatly profit from this situation, for under a wise management immense resources may be gathered hence to aid her operations and support her cause. And America must flourish under it, if indeed it were generous to count her profits arising from the general misfortunes of mankind. Let it be notic’d as a posterior consideration, after estimating  the effect our declaration or neutrality might produce upon the affairs of France. On the other hand I am persuaded our declaration in favor of France, would not only in a correspondent degree, injure that nation, and ourselves, but benefit the party we meant to injure. Freed from any embarrassing questions respecting the rights of neutrality, our commerce would be her lawful plunder, and commanding as I presume she will the seas, but little would escape her. Neither the vessels of France nor even our own, would be safe in our ports, unless we raised fortifications in each for their protection. I shall not therefore be surprised to find G. B. endeavoring to draw us into the war, even against her, by every species of insult and outrage which a proud, selfish, and vindictive nation, can impose; or that this disposition should shew itself in the impressment of our ships sailors, and other violations of our neutrality. Whether an appeal from such conduct should be made to the general sense even of the combined powers, with whom I see no reason why we should not stand on good terms, with a view of degrading her among all civilized nations, as the Algiers of Europe, or to any other means for the purpose of teaching her better principles and manners, I will not pretend to determine. Certain however I am, at least this is my present impression, that it is our duty to avoid by every possible dexterity a war which must inevitably injure ourselves and our friends and benefit our enemies.
One circumstance seems to press us at present, and which I fear will lessen, before any possible remedy can be applied, the benefits of our neutrality and to those for whom they are wished, I mean the scarcity of American bottoms. I am told such cannot be procured, and in consequence that our productions cannot be exported. The injury that must arise from such a cause will be universally felt. Can this be otherwise remedied than by allowing the American merchants to buy in the bottoms of other nations, for a limited time 12. months for instance? I can perceive no other cause at present which can make the meeting of Congress necessary before, or much before the time appointed; and the fact I hope does not exist, or so partially as will admit of a remedy under the regular operation of the existing law by the [great?] encouragement offered to American ships. If such an event should take place (a more early meeting of Congress) which is much spoken of here by letters from Phila., shall thank you to mention the time you think it will sit, as it will regulate me in my family and law concerns, and particularly whether I shall bring Mrs. M. with me or leave her behind. If such a call should be made, however injurious it may be to me, I shall obey it—for whilst I hold the present station, I shall always endeavor to perform its duties. I have troubled you with a long letter upon subjects very familiar to you, and upon which you have no doubt long since made up your  mind. Mr. R. and family were well two days past—and the neighbourhood generally—except Mrs. M. who has been indisposed for a few days past. With great respect & esteem I am yr. affectionate friend & servant

Jas. Monroe


Is it not surprising that since my arrival in Virga. I have not received one of Freneau’s papers, tho’ Fenno’s have come regularly. Perhaps they have not been sent—will you be pleased to enquire and direct them to be sent in case they are not. He should know that Davis is, if not in the opposit interest, yet so miserable a tool of it as not to be counted on in any respect. I enclosed for Beckley from Fredbg. for that paper a political Jeu de Esprit of a friend who wishes well to the republican cause. If Beckley should be absent, as the cover to him was intended meerly as one from you, to prevent your being troubled with it, could not this be mentioned to the Editor to authorize his stripping it off?

